Opinion by
Williams, J.,
The parties to this action agreed that the form of action was immaterial; that the defendant had made to the plaintiff certain representations respecting the water supply thát were false and untrue; that he did not know the facts, which he represented, of his own knowledge, but had made them from statements made to him by those whom he had employed to dig a well on the property sold, and that he had paid $1,182 for the same. It was also agreed that if the plaintiff was damaged, it was to the amount of $1,207. This left the only question at issue: Was the plaintiff induced by the representations made by the defendant, to buy his property for the price he agreed to sell? The plaintiff testified and produced other witnesses who testified to the truth of her averments, and there was no testimony offered by the defendant. The court below very clearly and distinctly left the determination of this question to the jury and its verdict is conclusive of the fact.
The contention of the appellant, that the appellee should have asked for a rescission of the contract, is fully answered by the record, which shows that she did not so ask because of the request of the appellant not to do so; he stating that to do so would cause him more injury than if she retained the property with the abatement asked for by her and given her by the verdict of the jury.
The opinion of the court below on the motion for judgment n. o. v. fully, sustains its conclusion and no useful purpose would be served by a further discussion.
The assignments of error are overruled and judgment affirmed.